Exhibit 10.1

PRODUCT SUPPLY AGREEMENT

THIS PRODUCT SUPPLY AGREEMENT (this “Agreement”) is between GE OSMONICS, INC., a
Minnesota corporation (“Seller”), and MAR COR PURIFICATION, INC., a Pennsylvania
corporation (“Buyer”), with an effective date of March 30, 2007 (the “Effective
Date”).  Seller and Buyer are sometimes referred to herein as a “Party” or
collectively as the “Parties.”

BACKGROUND

A.   Prior to the Effective Date, Seller sold Buyer certain cartridge filters,
membrane elements, membrane housings and pumps (the “Current Mar Cor/Biolab
Products”);

B.   On the Effective Date,  Seller is selling substantially all of the assets
relating to its product line of reverse osmosis systems, consumables and related
products for medical dialysis applications (the “Product Line”) to Buyer 
pursuant to an Asset Purchase Agreement of even date herewith (the “Asset
Purchase Agreement”);

C.   On and after the Effective Date, Seller will continue to sell Buyer the
Current Mar Cor/Biolab Products and will begin to sell Buyer certain cartridge
filters, membrane elements, membrane housings and pumps relating to the Product
Line (the “Acquired Dialysis Business Products”); and

D.   The Current Mar Cor/Biolab Products and the Acquired Dialysis Business
Products are sometimes referred to herein collectively as the “Products.”

NOW THEREFORE, in consideration of the above recitals and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


1.   SALE AND PURCHASE OF PRODUCTS.


A.    SELLER AGREES TO SELL, AND BUYER AGREES TO PURCHASE, THE PRODUCTS,
PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN EXHIBIT A ATTACHED HERETO (THE
“TERMS AND CONDITIONS”).  BUYER INTENDS TO USE ITS REASONABLE COMMERCIAL
EFFORTS, SUBJECT TO PRICE, QUALITY, AVAILABILITY, SERVICE AND OTHER FACTORS, TO
PURCHASE ALL OF THE PRODUCTS WHICH CONSTITUTE THE PRODUCTS FROM SELLER, BUT IN
NO EVENT IS BUYER OBLIGATED TO PURCHASE ANY OF THE PRODUCTS FROM SELLER UNLESS A
PURCHASE ORDER HAS BEEN ISSUED BY BUYER AND ACCEPTED BY SELLER.  DURING THE TERM
OF THIS AGREEMENT, SELLER SHALL BE OBLIGATED TO FILL ALL OF BUYER’S PURCHASE
ORDERS THAT ARE ORDERED IN THE ORDINARY COURSE OF BUYER’S BUSINESS FOR THE
ACQUIRED DIALYSIS BUSINESS PRODUCTS OR ANY SUBSEQUENT EQUIVALENT PRODUCTS, IT
BEING UNDERSTOOD AND AGREED THAT SELLER’S AGREEMENT TO MEET BUYER’S REQUIREMENTS
IN THE ORDINARY COURSE FOR SUCH PRODUCTS WAS A MATERIAL INDUCEMENT TO BUYER TO
ENTER INTO THE ASSET PURCHASE AGREEMENT.  IN THE EVENT THAT SELLER DISCONTINUES
SELLING A PARTICULAR PRODUCT, SELLER SHALL PROVIDE BUYER WITH AT LEAST 6 MONTHS’
PRIOR NOTICE OF SUCH DISCONTINUATION AND WITH SUFFICIENT SPECIFICATIONS AND
DOCUMENTATION THAT WOULD ENABLE BUYER OR A THIRD PARTY TO MANUFACTURE SUCH
DISCONTINUED PRODUCT.


B.   UNLESS OTHERWISE AGREED IN WRITING BY SELLER, THE PURCHASE AND SALE OF ALL
PRODUCTS TO BUYER SHALL BE SUBJECT TO THE TERMS AND CONDITIONS AND THE
PROVISIONS OF SECTION 2


--------------------------------------------------------------------------------



BELOW.  ANY ADDITIONAL OR DIFFERENT TERMS PROPOSED BY BUYER, WHETHER IN ITS
PURCHASE ORDER, ORDER ACKNOWLEDGMENT, ACCEPTANCE OR ANY OTHER MANNER IN THE
PURCHASE AND SALE OF THE PRODUCTS SHALL BE DEEMED NULL AND VOID AND SHALL NOT BE
BINDING UPON THE PARTIES, UNLESS SPECIFICALLY AND EXPRESSLY AGREED TO BY SELLER
IN WRITING.  SELLER WARRANTS THE PRODUCTS PURSUANT TO THE TERMS AND CONDITIONS.


C.   BUYER AGREES THAT IT SHALL SUBMIT TO SELLER SEPARATE PURCHASE ORDERS FOR:
(I)  THE CURRENT MAR COR/BIOLAB PRODUCTS; AND (II) THE ACQUIRED DIALYSIS
BUSINESS PRODUCTS.


D.   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, SELLER AND BUYER
ACKNOWLEDGE AND AGREE THAT EACH OF THEIR RESPECTIVE RIGHTS AND OBLIGATIONS TO
SELL AND PURCHASE PRODUCTS HEREUNDER ARE NON-EXCLUSIVE, THAT BUYER IS NOT
OBLIGATED TO PURCHASE ANY MINIMUM QUANTITIES OF PRODUCTS, AND THAT BUYER MAY
PURCHASE ANY OR ALL OF ITS REQUIREMENTS FOR ONE OR MORE OF THE PRODUCTS FROM
VENDORS OTHER THAN SELLER.

e.   Notwithstanding anything to the contrary contained herein and for a period
of two years from the Closing Date, the limitations of liability set forth in
Section 12 of the Terms and Conditions  shall not apply to any breach of
Seller’s obligations relating to the sale of Acquired Dialysis Business Products
under Section 1 of this Agreement.  Upon expiration of the aforementioned two
year period, the limitations of liability set forth in Section 12 of the Terms
and Conditions shall resume and be in full force and effect.


2.   PRICES.


A.   SELLER SHALL SELL THE CURRENT MAR COR/BIOLAB PRODUCTS TO BUYER AT  ITS LIST
PRICES FOR SUCH PRODUCTS IN EFFECT AT THE TIME OF SHIPMENT, LESS THE DISCOUNT
SET FORTH IN EXHIBIT B ATTACHED HERETO.     SUBJECT TO THE TERMS AND CONDITIONS,
SELLER MAY INCREASE THE LIST PRICES FOR THE CURRENT MAR COR/BIOLAB PRODUCTS AT
ANY TIME BY PROVIDING BUYER WITH AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE.

b.   Seller shall sell the Acquired Dialysis Business Products to Buyer at
Seller’s “standard cost” in effect at the time of shipment multiplied by the
“Multiplier” set forth on Exhibit C attached hereto.  The current standard costs
for the Acquired Dialysis Business Products has been made available to Purchaser
and shall remain in effect through December 31, 2007.  Subject to the Terms and
Conditions and the immediately preceding sentence, Seller may increase the
standard costs for the Acquired Dialysis Business Products once per year. 
Seller will provide Buyer with a notice in January of each year which sets forth
the standard cost increase for that year, and such standard cost increase shall
become effective on March 1st of each year.  For the calendar year 2008, Seller
shall not increase its price for the Acquired Dialysis Business Products by the
greater of 3% or the most recent annual percentage change in the average of the
Producer Price Index reported by the United States Department of Labor for (i)
plastics materials and resins manufacturing (Series ID: PCU325211325211) and
(ii) all other industrial machinery manufacturing (Series ID: PCU3332983332987).


3.   DUTIES OF BUYER.  BUYER AGREES TO: (I) REPORT TO SELLER PROMPTLY MATTERS
CONCERNING THE QUALITY AND PERFORMANCE OF THE PRODUCTS THAT RESULT IN OR ARE
LIKELY TO RESULT IN A MEDICAL DEVICE REPORT (MDR); (II) COMPLY WITH ALL
APPLICABLE LAWS, REGULATIONS, AND REGISTRATION REQUIREMENTS FOR THE IMPORTATION
AND SALE OF THE PRODUCTS IN ALL MATERIAL RESPECTS; (III) PROMPTLY REPORT TO
SELLER ANY MAJOR CHANGES IN THE OWNERSHIP OF BUYER; AND (IV) NOT ALTER OR IN ANY
WAY CHANGE THE COMPOSITION OR

2


--------------------------------------------------------------------------------



CONFIGURATION OF THE PRODUCTS.


4.   DUTIES OF BUYER AND SELLER.  THE BUSINESS DESIGNEES OF SELLER AND BUYER
SHALL COLLABORATE WITH EACH OTHER AS MAY BE NECESSARY OR APPROPRIATE TO
IMPLEMENT THE MECHANICS AND CARRY OUT THE PURPOSE AND INTENT OF THIS AGREEMENT. 
THE INITIAL BUSINESS DESIGNEE OF SELLER SHALL BE ANDREW ZASKE AND THE INITIAL
BUSINESS DESIGNEE OF BUYER SHALL BE CURT WEITNAUER.  THE BUSINESS DESIGNEES OF
EITHER PARTY MAY BE CHANGED BY WRITTEN NOTICE TO THE OTHER PARTY.


5.   TERM AND TERMINATION.


A.   TERM.   THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE AND
SHALL EXPIRE ON DECEMBER 31, 2010, SUBJECT TO EARLIER TERMINATION UNDER SECTION
5(B) OF THIS AGREEMENT.


B.   TERMINATION. IN ADDITION TO THE TERMINATION AND CANCELLATION PROVISIONS
CONTAINED IN THE TERMS AND CONDITIONS, THE PARTIES MAY TERMINATE THIS AGREEMENT
BY WRITTEN NOTICE PRIOR TO ITS EXPIRATION AS FOLLOWS:


(I)   BY SELLER UPON NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE TO BUYER IN THE
EVENT OF BUYER’S BREACH OF ANY OF THE COVENANTS CONTAINED IN SECTIONS 3(II)
(PROVIDED SUCH BREACH HAS A MATERIAL ADVERSE IMPACT ON SELLER) OR (IV) OF THIS
AGREEMENT, UNLESS BUYER CURES SUCH BREACH DURING THE 30 DAY PERIOD OR, WHERE
APPLICABLE, UNDERTAKES COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT SUCH
BREACH WILL NOT RECUR;


(II)   BY SELLER UPON WRITTEN NOTICE TO BUYER IN THE EVENT OF AN ASSIGNMENT OF
THIS AGREEMENT IN WHOLE OR IN PART BY BUYER WITHOUT THE PRIOR WRITTEN CONSENT OF
SELLER, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED
;


(III)   BY SELLER UPON WRITTEN NOTICE TO BUYER IN THE EVENT THAT THERE IS A
CHANGE OF CONTROL OF BUYER EITHER BY MERGER OR A SALE OF STOCK TO OTHER PERSONS
WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; OR


(IV)   BY EITHER PARTY, BUT ONLY WITH RESPECT TO CURRENT MAR COR/BIOLAB PRODUCTS
ONLY, AT WILL, WITH OR WITHOUT CAUSE, UPON NOT LESS THAN 60 DAYS’ WRITTEN NOTICE
TO THE OTHER PARTY.


6.   AMENDMENT.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, AMENDED, OR
ALTERED UNLESS THE PARTIES AGREE IN WRITING.


7.   NOTICES.  WHENEVER THIS AGREEMENT REQUIRES OR PERMITS ANY NOTICE, REQUEST,
OR DEMAND FROM ONE PARTY TO ANOTHER, THE NOTICE, REQUEST, OR DEMAND MUST BE IN
WRITING TO BE EFFECTIVE AND SHALL BE DEEMED TO BE DELIVERED AND RECEIVED (I) IF
PERSONALLY DELIVERED OR IF DELIVERED BY TELEX, TELEGRAM, FACSIMILE, E-MAIL OR
COURIER SERVICE, WHEN ACTUALLY RECEIVED BY THE PARTY TO WHOM NOTICE IS SENT OR
(II) IF DELIVERED BY MAIL (WHETHER ACTUALLY RECEIVED OR NOT), AT THE CLOSE OF
BUSINESS ON THE THIRD BUSINESS DAY NEXT FOLLOWING THE DAY WHEN PLACED IN THE
MAIL, POSTAGE PREPAID, CERTIFIED OR REGISTERED, ADDRESSED TO THE APPROPRIATE
PARTY OR PARTIES, AT THE ADDRESS OF SUCH PARTY SET FORTH BELOW (OR AT SUCH OTHER
ADDRESS AS SUCH PARTY MAY DESIGNATE BY WRITTEN NOTICE TO ALL OTHER PARTIES IN
ACCORDANCE HEREWITH):

3


--------------------------------------------------------------------------------



 

If to Seller to:

Mr. Andrew Zaske

 

GE Osmonics, Inc.

 

4636 Somerton Road

 

Trevose, PA 19053

 

Fax No.: (678) 844-7518

 

 

If to Buyer:

Mar Cor Purification, Inc.

 

4450 Township Line Road

 

Skippack, PA 19474-1429

 

Attn: Curtis Weitnauer, President

 

Fax No.: (484) 991-0230

 


8.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  EXECUTION OF THIS AGREEMENT VIA
FACSIMILE WILL BE EFFECTIVE, AND SIGNATURES RECEIVED VIA FACSIMILE WILL BE
BINDING UPON THE PARTIES AND EFFECTIVE AS ORIGINALS.  THE PARTIES EXPRESSLY
ACKNOWLEDGE THAT, NOTWITHSTANDING ANY STATUTORY OR DECISIONAL LAW TO THE
CONTRARY, THE PRINTED PRODUCT OF A FACSIMILE TRANSMITTAL WILL BE DEEMED TO BE
“WRITTEN” AND A “WRITING” FOR ALL PURPOSES OF THIS AGREEMENT.

[Signature Page Follows]

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Product Supply Agreement by
their duly authorized representatives on the date set forth above.

SELLER:

BUYER:

 

 

GE OSMONICS, INC.

MAR COR PURIFICATION, INC.

 

 

 

 

By:

/s/ YUVBIR SINGH

 

By:

/s/ CURTIS D. WEITNAUER

 

Name: Yuvbir Singh

Name: Curtis D. Weitnauer

Title: Vice President

Title: President

 


--------------------------------------------------------------------------------